DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on December 20, 2021 has been entered.
Status of Claims
This action is in reply to the response filed December 20, 2021.
Claims 1, 3-4, 6, 8, 11, 13-14, 16, and 19 have been amended.
Claims 5, 9, 12, and 18 have been cancelled.
Claim 21 has been newly submitted.
Claims 1-4, 6-8, 10-11, 13-17 and 19-21 are currently pending and have been examined.
Response to Arguments
Applicant’s remaining arguments filed December 20, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Applicant notes that demand modeling used in accordance with embodiments of the invention to determine demand data is, by its nature, time sensitive. Applicant submits that claim 1 provides a technological implementation of embodiments of the invention, wherein real-time data is published to a computing device from APIs of multiple servers in a network, enabling the computing device to generate a new type of demand data responsive to API requests from individual servers in the network in real time. 
Examiner respectfully disagrees. The use of an application programming interface (API) in the instant claims does not amount to a practical application under prong 2A2 or significantly more under step 2B because the API is recited at a high level of generality and amounts to mere data-gathering. Alternatively, based upon the description of an API in the specification in 0046, the claimed API amounts to mere instructions to apply the abstract idea using an API. 
Regarding generating new data, the instant claims employ mathematical algorithms to manipulate existing information to generate additional information but do not contain additional limitations that amount to significantly more. Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) ("Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.").
Regarding real-time data, speeding up transactions and calculations so that can be performed faster or in real-time has been found by the court not to change an ineligible abstract idea into patent eligible subject matter. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1368-69 (Fed. Cir. 2015) ("Indeed, the budgeting calculations at issue here are unpatentable because they could still be made using a pencil and paper with a simple notification device, even in real time as expenditures were being made.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Additionally, claim 1 has been amended to recite the use of regression models by the computing device to generate new data for use in responding to an API request. Specifically, claim 1 recites, in part: 
building, by the computing device, relationships between cancellation rates, bookings and utilization rates of the shipping vessel utilizing a non-linear regression model; ... 
determining, by the computing device, an estimate of how much freight will be loaded onto the shipping vessel for each of the ports on the shipping route utilizing an autoregressive moving-average (ARMA) software module based on macroeconomic data received from one or more data provider servers of the network... 
Applicant submits that when taken individually and as a whole, limitations of claim 1 constitute an improvement in the technical field of computer-implemented real-time demand forecasting and are not directed to one of the alleged abstract ideas. For at least this reason, claim 1 is not directed to a judicial exception because additional elements in the claim integrate the alleged exception into a practical application by providing improvements in the field of real-time demand forecasting. See MPEP 2106.05(a).
Examiner respectfully disagrees. The identified improvements argued by Applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 133 S. Ct. at 2112, 2116, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). See also MPEP 2106.04(I). Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102  novelty.") See also MPEP 2106.05(I). 
In the instant claims the building relationships using non-linear regression and determining an estimate of how much freight will be loaded using ARMA have been identified as a part of the abstract idea. Therefore, the novelty of manner in which these measures are calculated are not a determining factor for a subject matter eligibility determination.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Additionally, claim 1 has been amended to recite: 
determining, by the computing device, that the price discount offer meets a predetermined threshold value associated with the user in a user database of stored threshold values; 
automatically generating, by the computing device, a digital booking confirmation document including details regarding a booking of the user based on the determining that the price discount offer meets the threshold value, thereby decreasing open bookings of the shipping vessel at the port of interest. 
Applicant notes that an advantage of the present invention is that it increases the amount shipped on a shipping vessel from a particular port by increasing the confirmed bookings. See FIG. 9 and paragraphs 0021, 0044 and 0074 of the subject publication, for example. Applicant submits that automatically generating a digital booking confirmation document that decreases open bookings of a shipping vessel is not an abstract idea, nor is it extra-solution activity, since these activities are part of the primary solution or process (e.g., increasing shipping bookings/shipping of a shipping vessel). See MPEP §2106.05(g).
Examiner respectfully disagrees. The specification provides a business problem for which the claims provide information that amounts to a business solution. The specification in Fig. 9 is a graph shows unrealized potential bookings, paragraph [0021] discusses that improved demand data aids negotiations, and paragraph [0044] provides an example of the role of capacity determinations and price discounts in shipping negotiations, all of which describe the business problems created by basing a negotiation on inaccurate information. Using the price discount offer formula recited in paragraph [0074] describes a business solution to the identified problem that provides the negotiator or shipping manager with more information in order to improve the negotiator or shipping manager. The identified improvements argued by Applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology and therefore is not a technical solution to a technical problem. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1090, 1093-94 (Fed. Cir. 2019). 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
B. Claims 8-13 are rejected under 35 USC 101 as being directed to a judicial exception without significantly more.
C. Claims 14-20 are rejected under 35 USC 101 as being directed to a judicial exception without significantly more.
Examiner respectfully disagrees. The arguments in sections B and C directed toward claims 8 and 14 mirror those presented in section A directed toward claim 1 and therefore Examiner disagrees with the arguments in B and C for the same reasons discussed above in response to section A. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 10-11, 13-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-4 and 6-7 recite a series of steps and therefore recite a process.
Claims 8, 10-11, and 13 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Claims 14-17 and 19-21 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 8, and 14, as a whole, are directed to the abstract idea of determining shipping demand along a shipping route, which is a mathematical concept, method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by forecasting an estimated demand. Alternatively, the claims recite a mental process because the identified idea is a concepts performed in the human mind (including an observation, evaluation, judgement, or opinion) 
With regards to Claims 4, 6, 13, 19, and 21, the claims further describe the above-identified judicial exception (the abstract idea) by reciting the following limitations: calculating a price discount offer, determining that the price discount meets a threshold, automatically generating a booking confirmation, and an autoregressive moving-average (ARMA) model.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 8, and 14 recite the additional elements: a computing device, a remote server, a network, a computer readable storage medium, a CPU, an API request, a user database, and a computer readable memory which are used to perform the determining and calculating steps. The remote server that performs the receiving step is also recited at a high level of generality, and merely automates the receiving step. These a computing device, a remote server, a network, a computer readable storage medium, a CPU, a user database, an API request and a computer readable memory limitations are no more than mere instructions to apply the exception using a generic computer component. The network and API request steps are recited at a high level of generality (i.e., as a general means of gathering booking, pricing, and demand data for use in the calculating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The sending and receiving daily booking data, receiving demand data, and receiving a price discount from an API to a remote server step is recited at a high level of 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field.  The claim as a whole is not implemented with a particular machine. The claim as a whole merely describes how to generally “apply” the concept of logistics planning in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing container scheduling process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 8, and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a computing device, a remote server, a network a computer readable storage medium, a CPU, a user database, and a computer readable memory. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), and presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a computing device (Specification [0033]), a remote server (Specification [0039]), a network (Specification [0024]), a computer readable storage medium (Specification [0023]), a CPU (Specification [0033]), an API request (Specification [0046]), a user database (Specification [0077]), and a computer readable memory (Specification [0036]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a computing device, a remote server, a network, a computer readable storage medium, a CPU, a user database, an API request and a computer readable memory. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity such as mere data gathering by receiving daily booking data, receiving demand data, and receiving a price discount from an API request to a remote server. See MPEP 2106.05(g). The claims limit the field of use by reciting shipping ports, shipping routes, and shipping vessels. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
With regards to Claims 3-4, 6, 11, 13, 16, and 19-20, the additional elements do not amount to significantly more than the judicial exception. Claims 3-4, 6, 11, 13, 16, and 19-20 recite insignificant extrasolution activity such as mere data gathering activity by receiving macroeconomic data, receiving a price discount, sending a discount offer, and receiving booking data. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of 
Remaining Claims:
With regards to Claims 2, 7, 10, 15, and 17, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628